



Exhibit 10.4


NOTICE: This agreement will be signed by the colleague electronically. Upon
electronic signing by the colleague and the start of his/her employment, this
document will be the controlling document between the parties concerning its
subject matter, will be maintained electronically and will be the document of
record. To the extent that this agreement and another agreement executed at the
time of hire contain conflicting provisions, the provisions in this agreement
will control.


CVS Pharmacy, Inc.
Restrictive Covenant Agreement
I, Derica Rice , enter into this Restrictive Covenant Agreement (“Agreement”)
with CVS Pharmacy, Inc., on its own behalf and on behalf of its subsidiaries and
affiliates, which is effective as of the date I sign the Agreement (“Effective
Date”). In consideration of the mutual promises in this Agreement, the parties
agree as follows:


1.Consideration for Agreement. In connection with my duties and responsibilities
at CVS Pharmacy, Inc., or one of its subsidiaries or affiliates, including but
not limited to Caremark, LLC and Coram, LLC (collectively, “CVS” or the
“Corporation”), the Corporation will provide me with Confidential Information
and/or access to the Corporation’s customers and clients and the opportunity to
develop and maintain relationships and goodwill with them. In consideration of
the foregoing, and in consideration of my new role with the Corporation and the
mutual promises in this Agreement, I hereby agree with CVS to comply with the
terms of this Agreement.


2.Non-Competition. During my employment by the Corporation and during the
Non-Competition Period following the termination of my employment for any
reason, I will not, directly or indirectly, engage in Competition or provide
Consulting or Audit Services within the Restricted Area.


a.    Competition. Engaging in “Competition” means providing services to a
Competitor of the Corporation (whether as an employee, independent contractor,
consultant, principal, agent, partner, officer, director, investor, or
shareholder, except as a shareholder of less than one percent of a publicly
traded company) that: (i) are the same or similar in function or purpose to the
services I provided to the Corporation at any time during the last two years of
my employment by the Corporation; or (ii) will likely result in the disclosure
of Confidential Information to a Competitor or the use of Confidential
Information on behalf of a Competitor. If a representative of the Corporation,
during my employment or the Non-Competition Period, requests that I identify the
company or business to which I will be or am providing services, or with which I
will be or am employed, and requests that I provide information about the
services that I am or will be providing to such entity, I shall provide the
Corporation with a written statement detailing the identity of the entity and
the nature of the services that I am or will be providing to such entity with
sufficient detail to allow the Corporation to independently assess whether I am
or will be in violation of this Agreement. Such statement shall be delivered to
the Corporation’s Chief Human Resources Officer or her authorized delegate via
personal delivery or overnight delivery within five calendar days of my receipt
of such request.


b.    Competitor. A “Competitor” for purposes of this Agreement shall mean any
person, corporation or other entity that competes with one or more of the
business offerings of the Corporation As of the Effective Date, the
Corporation’s business offerings include: (i) pharmacy benefits management
(“PBM”), including: (a) the administration of pharmacy benefits for businesses,
government agencies and health plans; (b) mail order pharmacy; (c) specialty
pharmacy; (d) the procurement of prescription drugs at a negotiated rate for
dispensing; and (e) Medicare Part D services; (ii) retail, which includes the
sale of prescription drugs, over-the-counter medications, beauty products and
cosmetics, digital and traditional photo finishing services, digital and other
online offerings, seasonal and other general merchandise, greeting cards,
convenience foods and other product lines and services which are sold by the
Corporation’s retail division (“Retail”); (iii) retail health clinics
(“MinuteClinic”); (iv) the provision of pharmaceutical products and ancillary
services, including specialty pharmaceutical products and




--------------------------------------------------------------------------------






support services and the provision of related pharmacy consulting, data
management services and medical supplies to long-term care facilities, other
healthcare service providers and recipients of services from such facilities
(“Long-Term Care”); (v) the provision of prescription infusion drugs and related
services (“Infusion”); and (vi) any other business in which Corporation is
engaged or imminently will be engaged.


For the purpose of assessing whether I am engaging in “Competition” under
Section 2 (a) (i) above, a person, corporation or other entity shall not be
considered a Retail Competitor if such entity derives annual gross revenues from
its business in an amount which is less than 2% of the Corporation’s gross
revenues from Retail, during its most recently completed fiscal year. For
avoidance of doubt, this exclusion does not apply to a determination of whether
I am engaging in “Competition” as set forth in Section 2 (a) (ii) above.


The Parties acknowledge that both the Corporation’s products and services and
the entities which compete with the Corporation’s products and services evolve
and an entity will be considered a Competitor if it provides products or
services competitive with the products and services provided by the Corporation
within the last two years of my employment.


I agree to this enterprise-wide definition of non-competition which may prevent
me from providing services to any of the Corporation’s PBM, Retail,
MinuteClinic, Long-Term Care and Infusion Competitors or any combination thereof
during the Non-Competition period.


c.    Consulting or Audit Services. “Consulting or Audit Services” shall mean
any activity which involves providing audit review or other consulting or
advisory services with respect to any relationship or prospective relationship
between the Corporation and any third party that is likely to result in the use
or disclosure of Confidential Information.


d.    Non-Competition Period. The “Non-Competition Period” shall be the period
of 18 months following the termination of my employment with the Corporation for
any reason.


e.    Restricted Area. “Restricted Area” refers to those states within the
United States in which the Corporation conducts its business, as well as the
District of Columbia and Puerto Rico. To the extent I worked on international
projects in Brazil or other countries where the Corporation may conduct
business, the Restricted Area includes those countries and prospective
countries.


3.Non-Solicitation. During the Non-Solicitation Period, which shall be 18 months
following the termination of my employment with the Corporation for any reason,
I will not, unless a duly authorized officer of the Corporation gives me written
authorization to do so:


a.    interfere with the Corporation’s relationship with its Business Partners
by soliciting or communicating (regardless of who initiates the communication)
with a Business Partner to: (i) induce or encourage the Business Partner to stop
doing business or reduce its business with the Corporation, or (ii) buy a
product or service that competes with a product or service offered by the
Corporation’s business. “Business Partner” means: a customer (person or entity),
prospective customer (person or entity), supplier, manufacturer, broker,
hospital, hospital system, long-term care facility, and/or pharmaceutical
manufacturer with whom the Corporation has a business relationship and with
which I had business- related contact or dealings, or about which I received
Confidential Information, in the two years prior to the termination of my
employment with the Corporation. A Business Partner does not include a customer,
supplier, manufacturer, broker, hospital, hospital system, long-term care
facility and/or pharmaceutical manufacturer which has fully and finally ceased
doing any business with the Corporation independent of any conduct or
communications by me or breach of this Agreement and such full cessation of
business has been in effect for at least 1 year prior to my separation from
employment with the


Page | 2
2017 E-SVP RCA (4)

--------------------------------------------------------------------------------






Corporation. Nothing in this Paragraph 3(a) shall prevent me from working as a
staff pharmacist or in another retail position wherein I would be providing or
selling prescriptions or other products directly to consumers.


b.    work on a Corporation account on behalf of a Business Partner or serve as
the representative of a Business Partner for the Corporation.


c.    interfere with the Corporation’s relationship with any employee or
contractor of the Corporation by: (i) soliciting or communicating with the
employee or contractor to induce or encourage him or her to leave the
Corporation’s employ or engagement (regardless of who first initiates the
communication); (ii) helping another person or entity evaluate such employee or
contractor as an employment or contractor candidate; or (iii) otherwise helping
any person or entity hire an employee or contractor away from the Corporation.


4.
Non-Disclosure of Confidential Information.



a.    Subject to Sections 7 and 8 below, I will not at any time, whether during
or after the termination of my employment, disclose to any person or entity any
of the Corporation’s Confidential Information, except as may be appropriately
required in the ordinary course of performing my duties as an employee of the
Corporation. The Corporation’s Confidential Information includes but is not
limited to the following non-public information: trade secrets; computer code
generated or developed by the Corporation; software or programs and related
documentation; strategic compilations and analysis; strategic processes;
business or financial methods, practices and plans; non-public costs and prices;
operating margins; marketing, merchandising and selling techniques and
information; customer lists; details of customer agreements; pricing
arrangements with pharmaceutical manufacturers, distributors or suppliers
including but not limited to any discounts and/or rebates; pharmacy
reimbursement rates; expansion strategies; real estate strategies; operating
strategies; sources of supply; patient records; and confidential information of
third parties which is given to the Corporation pursuant to an obligation or
agreement to keep such information confidential (collectively, “Confidential
Information”). I shall not use or attempt to use any Confidential Information on
behalf of any person or entity other than the Corporation, or in any manner
which may injure or cause loss or may be calculated to injure or cause loss,
whether directly or indirectly, to the Corporation. If, at any time over the
last two years of my employment at CVS, my position included access to
Confidential Information, as described above, specifically related to the
Corporation’s procurement of prescription drugs, I understand and agree my
employment with a pharmaceutical manufacturer, distributor or supplier
(“Pharmaceutical Entity”) would place a substantial risk of use and/or
disclosure of Confidential Information with which I have been or will be
entrusted during my employment with the Corporation. In light of this risk of
disclosure, I acknowledge and agree that the Corporation will be entitled to
immediate injunctive relief to prevent me from disclosing any such Confidential
Information in the course of my employment with any such Pharmaceutical Entity,
in the event I have disclosed or am at a substantial risk of disclosing, such
Confidential Information in the course of my duties for such Pharmaceutical
Entity. I agree that the disclosure of such Confidential Information, to
Corporation’s PBM Competitors with which one may negotiate in the course of
employment with such Pharmaceutical Entity, would cause immediate and
irreparable harm to the Corporation. For employees residing in Connecticut,
these restrictions on use or disclosure of Confidential Information will only
apply for three (3) years after the end of my employment where information that
does not qualify as a trade secret is concerned; however, the restrictions will
continue apply to trade secret information for as long as the information at
issue remains qualified as a trade secret.


b.    During my employment, I shall not make, use, or permit to be used, any
materials of any nature relating to any matter within the scope of the business
of the Corporation or concerning any of its


Page | 3
2017 E-SVP RCA (4)

--------------------------------------------------------------------------------






dealings or affairs other than for the benefit of the Corporation. I shall not,
after the termination of my employment, use or permit to be used any such
materials and shall return same in accordance with Section 5 below.


5.Ownership and Return of the Corporation’s Property. On or before my final date
of employment with the Corporation, I shall return to the Corporation all
property of the Corporation in my possession, custody or control, including but
not limited to the originals and copies of any information provided to or
acquired by me in connection with the performance of my duties for the
Corporation,such as files, correspondence, communications, memoranda, e-mails,
slides, records, and all other documents, no matter how produced or reproduced,
all computer equipment, communication devices (including but not limited to any
mobile phone or other portable digital assistant or device), computer programs
and/or files, and all office keys and access cards. I agree that all the items
described in this Section are the sole property of the Corporation.


6.
Rights to Inventions, Works.



a.    Assignment of Inventions. All inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks or
trade secrets, whether patentable or otherwise protectable under similar law,
made, conceived or developed by me, whether alone or jointly with others, from
the date of my initial employment by the Corporation and continuing until the
end of any period during which I am employed by the Corporation, relating or
pertaining in any way to my employment with or the business of the Corporation
(collectively referred to as “Inventions”) shall be promptly disclosed in
writing to the Corporation. I hereby assign to the Corporation, or its designee,
all of my rights, title and interest to such Inventions. All original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during the period of my employment with the Corporation and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and as such are the sole property of the
Corporation. The decision whether to commercialize or market any Invention
developed by me solely or jointly with others is within the Corporation’s sole
discretion and for the Corporation’s sole benefit and no royalty will be due to
me as a result of the Corporation’s efforts to commercialize or market any such
Invention.


b.    Inventions Retained and Licensed. I have attached hereto as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Corporation (“Prior Inventions”), which belong to me and are not
assigned to the Corporation hereunder. If no such list is attached, I represent
that there are no such Prior Inventions. I will not incorporate, or permit to be
incorporated, any Prior Invention owned by me or in which I have an interest
into a Corporation product, process or machine without the Corporation’s prior
written consent. Notwithstanding the foregoing sentence, if, in the course of my
employment with the Corporation, I incorporate into a Corporation product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Corporation is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.


c.    Patent and Copyright Registrations. I will assist the Corporation, or its
designee, at the Corporation’s expense, in every proper way to secure the
Corporation’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto, including, but
not limited to, the disclosure to the Corporation of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the
Corporation shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Corporation, its successors, assigns,
and nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other




Page | 4
2017 E-SVP RCA (4)

--------------------------------------------------------------------------------






intellectual property rights relating thereto. My obligation to execute or cause
to be executed, when it is in my power to do so, any such instrument or papers
shall continue after my employment ends for any reason and/or after the
termination of this Agreement. If the Corporation is unable because of my mental
or physical incapacity or for any other reason to secure my signature to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to the Corporation as above, then I hereby irrevocably designate and
appoint the Corporation and its duly authorized officers and agents as my agent
and attorney in fact, to act for and in my behalf and stead to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.


d.    Exception to Assignments. I understand that if I am an employee in
Illinois, Kansas, North Carolina, Utah or Minnesota, I should refer to Exhibit B
(incorporated herein for all purposes) for important limitations on the scope of
the provisions of this Agreement concerning assignment of Inventions. I will
advise the Corporation promptly in writing of any inventions that I believe meet
the criteria in Exhibit B and that are not otherwise disclosed on Exhibit A.


7.
Cooperation.



a.    In the event I receive a subpoena, deposition notice, interview request,
or other process or order to testify or produce Confidential Information or any
other information or property of the Corporation, I shall promptly: (a) notify
the Corporation of the item, document, or information sought by such subpoena,
deposition notice, interview request, or other process or order; (b) furnish the
Corporation with a copy of said subpoena, deposition notice, interview request,
or other process or order; and (c) provide reasonable cooperation with respect
to any procedure that the Corporation may initiate to protect Confidential
Information or other interests. If the Corporation objects to the subpoena,
deposition notice, interview request, process, or order, I shall cooperate to
ensure that there shall be no disclosure until the court or other applicable
entity has ruled upon the objection, and then only in accordance with the ruling
so made. If no such objection is made despite a reasonable opportunity to do so,
I shall be entitled to comply with the subpoena, deposition, notice, interview
request, or other process or order provided that I have fulfilled the above
obligations.


b.    I will cooperate fully with the Corporation, its affiliates, and their
legal counsel in connection with any action, proceeding, or dispute arising out
of matters with which I was directly or indirectly involved while serving as an
employee of the Corporation, its predecessors, subsidiaries or affiliates. This
cooperation shall include, but shall not be limited to, meeting with, and
providing information to, the Corporation and its legal counsel, maintaining the
confidentiality of any past or future privileged communications with the
Corporation’s legal counsel (outside and in-house), and making myself available
to testify truthfully by affidavit, in depositions, or in any other forum on
behalf of the Corporation. The Corporation agrees to reimburse me for any
reasonable and necessary out-of-pocket costs associated with my cooperation.


8.Limitation on Restrictions. Nothing in this Agreement is intended to or shall
interfere with my right to file charges or participate in a proceeding with any
appropriate federal, state or local government agency, Occupational Safety and
Health Administration (“OSHA”), National Labor Relations Board (“NLRB”) or the
Securities and Exchange Commission (“SEC”), or to exercise rights under Section
7 of the National Labor Relations Act (“NLRA”), or interfere with my right to
file a charge or complaint with or participate or cooperate in an investigation
or proceeding with the US Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agencies; such agencies have authority to carry out
their statutory duties by investigating a charge, issuing a determination,
filing a lawsuit, or taking any other action authorized by law. I retain the
right to participate in any such action and retain the right to




Page | 5
2017 E-SVP RCA (4)

--------------------------------------------------------------------------------






communicate with, NLRB, SEC, EEOC, OSHA and comparable state or local agencies
and such communication shall not be limited by any provision in this Agreement.
Nothing in this Agreement limits my right to receive an award for information
provided to a government agency such as the SEC and OSHA. In addition, nothing
in this Agreement is intended to interfere with or restrain the immunity
provided under 18 U.S.C. § 1833(b) for confidential disclosures of trade secrets
to government officials, or lawyers, solely for the purpose of reporting or
investigating a suspected violation of law; or in a sealed filing in court or
other proceeding.


9.Eligibility for Severance Pay. If my employment with the Corporation
terminates under circumstances in which I am eligible for severance under the
Corporation’s Severance Plan for Non-Store Employees (the “Severance Plan”), the
Corporation will offer me severance in accordance with the Severance Plan and
the length of the Non-Competition Period will match the length of the severance
period. I acknowledge that the Severance Plan sets forth pre-requisites I must
meet in order to receive severance, including but not limited to execution of
the Corporation’s standard separation agreement and release of claims. In the
event that the Corporation fails to comply with its obligations to offer me
severance according to the Severance Plan, then Section 2 of this Agreement
shall be of no further effect. I agree that if I decline the Corporation’s offer
of severance, I shall continue to be subject to the restrictions in Section 2.


10.Injunctive Relief. Any breach of this Agreement by me will cause irreparable
damage to the Corporation and, in the event of such breach, the Corporation
shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of my obligations hereunder, and without providing a bond to the
extent permitted by the applicable rules of civil procedure.


11.No Right of Continued Employment. This Agreement does not create an
obligation on the Corporation or any other person or entity to continue my
employment.


12.No Conflicting Agreements. I represent that the performance of my job duties
with the Corporation and my compliance with all of the terms of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Corporation.


13.Entire Agreement/No Reliance/No Modifications. This Agreement and any
compensation, benefit or equity plan or agreement referred to herein or under
which equity was granted, including the CVS Health Corporation Change in Control
Agreement (“CIC Agreement”), to the extent those other agreements apply to me,
set forth the entire agreement between the parties hereto and fully supersede
any and all prior and/or supplemental understandings, whether written or oral,
between the parties concerning the subject matter of this Agreement. This
Agreement shall not have any effect on any prior existing agreements between the
Corporation and me that do not deal exclusively with the subject matter of this
Agreement, including but not limited to any agreement made previously by me and
the Corporation to arbitrate workplace legal disputes, and any such agreements
remain in force notwithstanding the existence of this Agreement. Notwithstanding
the foregoing, if I am a party to the CIC Agreement, then I understand that in
the event of a Change in Control, as that term is defined in the CIC, Paragraph
2 of this Agreement shall be null and void. I agree and acknowledge that I have
not relied on any representations, promises or agreements of any kind in
connection with my decision to accept the terms of this Agreement, except for
the representations, promises and agreements herein. Any modification to this
Agreement must be made in writing and signed by me and the Corporation’s Chief
Human Resources Officer or her authorized representative.




Page | 6
2017 E-SVP RCA (4)

--------------------------------------------------------------------------------






14.No Waiver. Any waiver by the Corporation of a breach of any provision of this
Agreement, or of any other similar agreement with any other current or former
employee of the Corporation, shall not operate or be construed as a waiver of
any subsequent breach of such provision or any other provision hereof.


15.Severability. The parties hereby agree that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions of this Agreement are for any
reason held to be excessively broad as to scope, activity, duration, subject or
otherwise so as to be unenforceable at law, the parties consent to such
provision or provisions being modified or limited by the appropriate judicial
body (where allowed by applicable law), so as to be enforceable to the maximum
extent compatible with the applicable law.


16.Survival of Employee’s Obligations. My obligations under this Agreement shall
survive the termination of my employment regardless of the manner of such
termination and shall be binding upon my heirs, personal representatives,
executors, administrators and legal representatives.


17.Corporation’s Right to Assign Agreement. The Corporation has the right to
assign this Agreement to its successors and assigns without the need for further
agreement or consent by me, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns.


18.Non-Assignment. I shall not assign my rights and obligations under this
Agreement, in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the Corporation, and any such assignment
contrary to the terms hereof shall be null and void and of no force or effect.


19.Governing Law; Venue; Headings. This Agreement shall be governed by and
construed in accordance with the laws of the state of Rhode Island. I agree that
any claim or dispute I may have against the corporation must be resolved by a
court located in the state of Rhode Island. The headings of the sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.


20.Tolling. In the event I violate one of the time-limited restrictions in this
Agreement, I agree that the time period for such violated restriction shall be
extended by one day for each day I have violated the restriction, up to a
maximum extension equal to the length of the original period of the restricted
covenant.


IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date set forth below.




/s/ Derica Rice                         /s/ Lisa Bisaccia
Derica Rice                         Lisa Bisaccia
.....................                        Chief Human Resources Officer
XXXXXXXX                        CVS Pharmacy, Inc.
Employee ID


Date: 03/31/2018


Page | 7
2017 E-SVP RCA (4)

--------------------------------------------------------------------------------






EXHIBIT A


List of Prior Inventions – See Section 6




Page | 8
2017 E-SVP RCA (4)

--------------------------------------------------------------------------------






EXHIBIT B


Notice Regarding Invention Assignment


1.
For an employee residing in Illinois, Kansas, or North Carolina, you are hereby
advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used and which was developed entirely on your
own time, unless (a) the invention relates (i) to the business of the
Corporation or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
you for the Corporation. Illinois 765ILCS1060/1-3, “Employees Patent Act”;
Kansas Statutes Section 44-130; North Carolina General Statutes Article 10A,
Chapter 66, Commerce and Business, Section 66-57.1.


2.
For an employee residing in Utah, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention which was created entirely on your own time, and which is not
(a) conceived, developed, reduced to practice, or created by you (i) within the
scope of your employment with the Corporation, (ii) on the Corporation’s time,
or (iii) with the aid, assistance, or use of any of the Corporation’s property,
equipment, facilities, supplies, resources, or patents, trade secrets, know-how,
technology, confidential information, ideas, copy rights, trademarks and service
marks and any and all rights, applications and registrations relating to them,
(b) the results of any work, services, or duties performed by you for the
Corporation, (c) related to the industry or trade of the Corporation, or (d)
related to the current or demonstrably anticipated business, research, or
development of the Corporation. Utah Code Sections 34-39-1 through 34-39-3,
“Employee Inventions Act.”


3.
For an employee residing in Minnesota, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used, and which was developed entirely on
your own time, and (a) which does not relate (i) directly to the business of the
Corporation, or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) which does not result from any work performed by
you for the Corporation. Minnesota Statutes 13A Section 181.78.


Page | 9
2017 E-SVP RCA (4)